Citation Nr: 1619423	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  11-15 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from January 1953 to January 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Milwaukee, Wisconsin, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2016.  A transcript is in the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Continuity of symptomatology has been established between the Veteran's current back disability and the back symptoms for which he was treated during service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist the Veteran has been met in this case.  Furthermore, given the favorable nature of this decision, any failures in the duty to notify or duty to assist are harmless error, as it has failed to result in any prejudice to the Veteran. 

Service Connection

The Veteran contends that his current back disability developed as a result of active service.  He contends that he has a leg length discrepancy but was refused an insert for his leg during service.  As a result, his back was out of balance, and the long marches and other physical exertion he participated in resulted in back pain.  The Veteran has testified that he sought treatment for his back pain on several occasions during service, but notes that most of his service treatment records are missing and presumed to have been destroyed in a fire.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

If arthritis become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309 such as arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki.  Service connection based solely on continuity of symptomatology is only permissible for chronic diseases under 38 C.F.R. § 3.309(a).  Walker.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The evidence includes an April 2013 VA examination report with a diagnosis of arthritis of the low back.  VBMS 4/29/13, VA Examination, p. 1.  An April 2014 letter from the Veteran's chiropractor also notes that the Veteran has degenerative joint disease of the lumbar spine.  VBMS 4/28/14, Medical Treatment Record - Non-Government Facility, p. 1.  This establishes that the Veteran has a current disability of the low back.  

The evidence also includes the Veteran's January 1955 discharge examination.  This found that the spine was normal, and no relevant complaints were made.  VBMS 11/5/56, STR - Medical - p. 2.  However, the remainder of the Veteran's service treatment records are missing and are presumed to have been destroyed.  

The Veteran has testified that he was aware that he had a leg length discrepancy when he entered service.  He further testified that during basic training he requested an insert for his boots similar to what he had used prior to service but that this was refused.  He further wrote and testified that his superior officers were aware of his problem, that he was placed on profile so as to avoid long marches and similar strenuous exercises, that he spent most of his military service working in supply, but that toward the end of service he was asked to become a drill instructor.  This once again required him to make long marches, which resulted in back problems.  The Veteran testified that he sought treatment for his back problems five or six times during his final year of service.  See Transcript.  

The Veteran has supplied the transcripts of letters he wrote home during service that support his testimony that he sought a lift for his shoe but was refused.  VBMS 05/02/14, Correspondence, pp. 3-5.  

Furthermore, a copy of an October 1955 Army Reserve Qualification and Availability Questionnaire notes in the remarks section that the Veteran had a reoccurring back ailment due to short leg.  VBMS 4/28/14, Military Personnel Record, p. 1.  

Therefore, the Board concludes that based on the Veteran's very credible testimony and the contemporaneous documentation, the evidence establishes that he was treated in service for a back disability.  

The final criterion for service connection is evidence to support a relationship between the Veteran's current disability and the disability for which he was treated during active service.  

The Veteran testified that he first sought treatment for his back problems shortly after discharge from service.  He further testified that he has received treatment for back pain on a regular basis since discharge from several different private doctors and chiropractors.  However, he notes that when he attempted to obtain these records, he was informed that medical records are not generally kept for longer than 10 years and were no longer available.  The Veteran has submitted private medical records and records from his current chiropractor that date from 2004.  VBMS 8/28/09, Medical Treatment Record - Non-Government Facility, p. 1; VBMS 7/30/09, Medical Treatment Record - Non-Government Facility, pp. 1-71.  These show more or less continuous treatment from 2004 to 2007 for back pain and lumbar arthritis.  More recent records from the chiropractor confirm that he continues to receive treatment.  

The evidence also includes an April 2014 letter from the Veteran's chiropractor.  He opines that the additional marching required of the Veteran as a drill instructor resulted in misalignment of the hips, pelvis, and lumbar spine, which caused his current back disability.  Although an August 2014 VA examiner opined that it was less likely than not that the Veteran's current back disability was related to service and was instead likely to be age related, these opinions are more or less in equipoise.  

The Board finds that based on the October 1955 reserve document noting a reoccurring back ailment, the Veteran's credible testimony regarding ongoing back treatment since service, and the medical records confirming such treatment from at least 2004, the evidence supports a finding that the Veteran has continued to experience the same back symptomatology for which he was treated in service since discharge from service.  As there is evidence that the Veteran's back disability was noted in service, evidence of post-service continuity of the same symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology, continuity of symptomatology has been established, and entitlement to service connection is warranted.  


ORDER

Entitlement to service connection for a low back disability is granted.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


